DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.

Response to Amendment
In the reply filed 9/26/2022, applicant amended claims 1, 25, 26, 33, 34, and 39.  Claims 1, 4, 5, 8, 10, 11, and 25-42 are currently pending, and Claims 34-42 remain withdrawn from consideration. 
Response to Arguments
Applicant’s arguments with respect to the withdrawal of claims 26-42 have been found partially persuasive.  Applicant argues that there would be no search or examination burden because all claims are drawn to an implantable glaucoma shunt. 
With respect to Claims 26-33, amended Claim 26 is now drawn to the same invention as claim 1, only claimed more broadly.  Accordingly, the restriction of claims 26-33 has been reconsidered, and the claims have been examined on the merits.   
However, Applicant’s arguments regarding the withdrawal of Claims 34-42 have not been found persuasive.  Initially-presented claim 1 required a plurality of strips that are adapted for placement on the sclera. Newly-filed claims 34-42 recite generic strips, which broadened the scope of the claim beyond implantable glaucoma shunts adapted for placement on the sclera, while also adding new limitations that were not present in initially-presented claim 1.  Specifically, new claims 34-42 introduce a base portion, require that different sections of the strips are curved (specifically, adjacent the base, as opposed to the sidewalls, as per Claim 1), and do not require the strips are parallel to each other as required by the other claims.  
It would be burdensome to search and examine of these distinct combinations of features separately. The mere fact that all claims are drawn to a glaucoma shunt with strips does not mean that they are not substantially distinct from each other.   

With respect to Claims 1, 4, 5, 8, 10-11, and 25, the amendments to the claims have overcome rejections from the previous office action and placed the claims into condition for allowance.  See the reasons for allowance below. 

Allowable Subject Matter
Claims 1, 4, 5, 8, 10-11 and 25-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, 5, 8, and 10-11, and 25-33 are drawn to an implantable glaucoma shunt comprising a plurality of parallel strips extending from the distal end of a drainage tube.  Specifically, the strips each has a at least one straight side portion running in parallel to each other, and at least some of the strips have a curved side portion.  The plurality of strips are interconnected on a side proximal to the drainage tube and in there is no interconnection between the plurality of strips on a side distal to the drainage tube.  This configuration is illustrated in Figure 3 of the instant application.  
The closest prior art is Wilcox (cited previously), which teaches a glaucoma shunt comprising a drainage tube and a plurality of strips extending therefrom in parallel, wherein each strip has a straight sidewall and the outer strips have curved outermost sidewalls (Figures 19-21; see the annotated figure in the previous office action).  Wilcox, however, does not teach or suggest that the strips are interconnected on a side proximal to the drainage tube and in there is no interconnection between the plurality of strips on a side distal to the drainage tube.  Furthermore, it is unclear why one of ordinary skill in the art would have modified Wilcox to remove the interconnects from the distal ends of the strips. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/           Primary Examiner, Art Unit 3781